Case: 20-1810    Document: 46     Page: 1   Filed: 05/05/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     CLAY MARTIN,
                       Petitioner

                             v.

     DEPARTMENT OF HOMELAND SECURITY,
                  Respondent
            ______________________

                        2020-1810
                  ______________________

     Petition for review of an arbitrator's decision by Sam-
 uel Vitaro.
                   ______________________

                   Decided: May 5, 2021
                  ______________________

    CLAY MARTIN, Macomb, MI, pro se.

     RUSSELL JAMES UPTON, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by JOHN V.
 COGHLAN, ROBERT EDWARD KIRSCHMAN, JR., FRANKLIN E.
 WHITE, JR.
                   ______________________
Case: 20-1810    Document: 46      Page: 2    Filed: 05/05/2021




 2                                              MARTIN   v. DHS



     Before TARANTO, BRYSON, and CHEN, Circuit Judges.
 PER CURIAM.
      Clay Martin was removed from his position as a Depor-
 tation Officer with the United States Immigration and
 Customs Enforcement (ICE or Agency) in the Department
 of Homeland Security in October 2018, based on four
 charges: conduct unbecoming a law enforcement officer,
 unauthorized use of a government database, unauthorized
 use of an agency resource, and lack of candor. Mr. Martin
 and the American Federation of Government Employees,
 Local 46 (the Union) invoked arbitration following removal.
 An arbitrator affirmed the Agency’s decision, finding that
 all four charges were supported by the evidence and the
 penalty of removal reasonable. S.A. 1–46. We affirm.
                               I
                              A
      Mr. Martin began working for ICE in August 2008, and
 he eventually became a Deportation Officer, a GS-12 posi-
 tion, in the Detroit Field Office. S.A. 2. His removal stems
 from events that began on the evening of May 18, 2017,
 when Mr. Martin was off duty and driving in his personal
 vehicle in Macomb Township, Michigan, with his 10-year-
 old son. The prelude to the disputed aspects was Mr. Mar-
 tin driving on a road when a car, driven by Donald Van-
 Zile III, merged into Mr. Martin’s lane very closely in front
 of him. S.A. 2. According to a traffic-camera video, Mr.
 Van-Zile braked, and Mr. Martin braked behind Mr. Van-
 Zile’s car. S.A. 2, 71. Mr. Van-Zile then turned right into
 an apartment complex and stopped his car in the driveway.
 S.A. 2, 71. Mr. Martin soon stopped behind Mr. Van-Zile’s
 car, though he testified that he did not purposely follow Mr.
 Van-Zile into the driveway; instead, he asserted, his car
 slid into the driveway after he braked on the road. See S.A.
 2, 244, 362–63.
Case: 20-1810      Document: 46    Page: 3    Filed: 05/05/2021




 MARTIN   v. DHS                                             3



     According to Mr. Martin, Mr. Van-Zile immediately
 jumped out of his vehicle and ran toward Mr. Martin while
 yelling. Mr. Martin left his vehicle and confronted Mr.
 Van-Zile—in an attempt, in Mr. Martin’s version, to protect
 himself and his son. See S.A. 3, 134, 244, 273–74. Then he
 escorted Mr. Van-Zile, without force, back to Mr. Van-Zile’s
 car and ordered him to get in and turn off the engine. See
 S.A. 3, 193, 246, 339, 344. Mr. Van-Zile sat down in his
 driver’s seat but refused to turn off the engine, and Mr.
 Martin reached into the vehicle through the open driver
 door to try to turn off the engine himself. S.A. 3, 344–45.
 But before the engine could be turned off, Mr. Van-Zile,
 again in Mr. Martin’s version, accelerated his car, dragging
 Mr. Martin a few feet before he fell out of the vehicle
 through the still-open door. S.A. 3, 193, 346–48, 363–64,
 371. Mr. Martin further recalled that he believed Mr. Van-
 Zile was intoxicated because he smelled alcohol. See S.A.
 3, 193.
     Mr. Van-Zile recalled the events somewhat differently,
 and the arbitrator credited his recollection. S.A. 3; see also
 S.A. 111–28, 199–218. According to Mr. Van-Zile, after he
 stopped his car in the driveway, Mr. Martin approached
 him. See S.A. 116, 202–05. While Mr. Van-Zile was open-
 ing the door to his car, Mr. Martin allegedly grabbed his
 arm and pushed him back into the vehicle. See S.A. 117–
 19, 202–05. Mr. Van-Zile claims that he then tried to get
 away from Mr. Martin but denies “dragging” Mr. Martin.
 See S.A. 209–11.
     Mr. Martin then returned to his vehicle and called 911.
 S.A. 4, 78. Thereafter, Mr. Martin called his supervisor
 Ken Watson, as well as ICE attorney Tim McDonald. S.A.
 4. According to Mr. Martin, Mr. McDonald instructed him
 to take steps to identify the other driver; Mr. Martin then
 logged into an agency database, Consolidated Lead Evalu-
 ation and Reporting (CLEAR), to “run” the license number
 on Mr. Van-Zile’s car and obtain his home address. S.A. 5–
 6, 303–05. Mr. McDonald, however, denied authorizing
Case: 20-1810     Document: 46     Page: 4    Filed: 05/05/2021




 4                                              MARTIN   v. DHS



 Mr. Martin to use government resources to gather infor-
 mation about Mr. Van-Zile. See S.A. 5 n.3, 233–37.
     Deputies Nicholas Macioce and Anthony Szalkowski of
 the Macomb County Sheriff’s Office then arrived on the
 scene. S.A. 6. On recordings from their body cameras, Mr.
 Martin can be heard telling them, in his account of the pre-
 ceding events, that he “grabbed” Mr. Van-Zile by the arm,
 took him back to Mr. Van-Zile’s vehicle, and told him to sit
 down and shut his engine off; that he asked for Mr. Van-
 Zile’s identification; and that he believed Mr. Van-Zile was
 intoxicated. See S.A. 6, 89–90. In his interaction with the
 deputies, Mr. Martin grew upset with Deputy Macioce,
 partly due to a previous incident between the two, involv-
 ing Mr. Martin’s stepdaughter. See S.A. 7. Mr. Martin also
 had some conflict with Deputy Szalkowski, who advised
 Mr. Martin several times to return to his vehicle, which he
 refused to do. S.A. 7, 152–54.
     On the following day, Mr. Martin accessed the National
 Criminal Information Center (NCIC) database, which re-
 quired him to first log into the Agency’s Treasury Enforce-
 ment Communication System (TECS), to conduct a record
 inquiry for Mr. Van-Zile. S.A. 8–9, 590. Both databases
 are for official use only. See S.A. 9.
      In September 2017, Mr. Martin submitted a complaint
 to the Malcomb County Sheriff’s Office regarding the police
 report that Deputy Macioce prepared about the events of
 May 18, 2017. S.A. 219–22; see also S.A. 188–92 (police re-
 port). In his complaint, Mr. Martin disputed the facts
 listed in the police report and noted that some of his actions
 on May 18, i.e., running Mr. Van-Zile’s license plate and
 speaking with Mr. Van-Zile’s spouse, were in service of the
 “federal investigation” into Mr. Van-Zile “that was under-
 way.” S.A. 219–20.
Case: 20-1810      Document: 46    Page: 5    Filed: 05/05/2021




 MARTIN   v. DHS                                            5



                              B
     On June 1, 2017, the Deputy Field Office Director for
 the Detroit Field Office of ICE reported Mr. Martin’s
 May 18 incident to the Agency’s Joint Intake Center. S.A.
 196–97. The Agency’s Office of Professional Responsibility
 then investigated. S.A. 11. After the investigation, which
 included an interview of Mr. Martin in January 2018, the
 Deputy Field Office Director proposed removing Mr. Mar-
 tin based on four charges: conduct unbecoming a law en-
 forcement officer, unauthorized use of a government
 database, unauthorized use of an agency resource, and lack
 of candor. S.A. 609–19 (Notice of Proposed Removal). On
 October 16, 2018, the Field Office Director, Rebecca Ad-
 ducci, sustained all the charges and underlying specifica-
 tions and decided on removal as the penalty. S.A. 47–64.
     The Union invoked arbitration, and a hearing was held
 on June 11, 2019, during which both Mr. Martin and Ms.
 Adducci testified in person. S.A. 17, 69. Written closing
 arguments were submitted on August 12, 2019. S.A. 1.
      On February 23, 2020, the arbitrator issued his opin-
 ion, sustaining all four charges for removal but finding that
 not all underlying specifications were proven by a prepon-
 derance of the evidence. S.A. 1, 19–36. The arbitrator also
 upheld removal as a reasonable penalty to promote the ef-
 ficiency of the service. S.A. 36–44.
     Mr. Martin timely appealed. We have jurisdiction un-
 der 5 U.S.C. §§ 7703(b)(1)(A) and 7121(f).
                              II
     A federal employee may challenge disciplinary action
 taken by an employer by appealing to the Merit Systems
 Protection Board or by seeking arbitration under a griev-
 ance procedure established by a collective bargaining
 agreement. See 5 U.S.C. § 7121(e)(1). Here, Mr. Martin
 invoked arbitration. We review the arbitrator’s decision
 “under 5 U.S.C. § 7121(f) using the same standard of
Case: 20-1810    Document: 46      Page: 6    Filed: 05/05/2021




 6                                              MARTIN   v. DHS



 review that applies to appeals from decisions of the
 [Board].” Buffkin v. Dep’t of Defense, 957 F.3d 1327, 1329
 (Fed. Cir. 2020).
     Thus, we must uphold the arbitrator’s decision unless
 we conclude it is “arbitrary, capricious, an abuse of discre-
 tion, or otherwise not in accordance with law,” was “ob-
 tained without procedures required by law, rule, or
 regulation having been followed,” or is “unsupported by
 substantial evidence.” 5 U.S.C. § 7703(c); see also Buffkin,
 957 F.3d at 1329–30. On factual questions, we do not “sub-
 stitute our judgment for that of the [arbitrator],” Whitmore
 v. Dep’t of Labor, 680 F.3d 1353, 1366 (Fed. Cir. 2012), but
 ask only if, on all the evidence, the arbitrator’s findings
 were reasonable, even if contrary findings might also have
 been reasonable, see Jones v. Dep’t of Health & Hum.
 Servs., 834 F.3d 1361, 1366 (Fed. Cir. 2016).
                              A
     As an initial matter, Mr. Martin argues that the arbi-
 trator’s decision was untimely for failure to comply with
 the deadlines listed in the collective bargaining agreement
 that governs the arbitration. Martin Opening Br. at 2–3.
 The agreement outlines an “expedited procedure” in mat-
 ters involving removal, in which “the parties have agreed
 to ask the arbitrator to adhere to the following time lines”:
 “Arbitrators are to render a decision within fifteen (15)
 workdays of closing of the record. The record will be con-
 sidered closed upon receipt of briefs, receipt of transcript,
 or completion of hearing whichever is later.” Pet. Appx. 70.
 Mr. Martin argues that the deadline for the arbitrator to
 render his decision was September 3, 2019, 15 workdays
 after the submission of written closing arguments on Au-
 gust 12, 2019. Martin Opening Br. at 2–3. But the collec-
 tive bargaining agreement does not set a firm deadline; it
 simply “ask[s] the arbitrator to adhere” to a “time line[].”
 Pet. Appx. 70. When an agreement “specifies no conse-
 quence for failure to observe” a deadline, it is “merely a
Case: 20-1810      Document: 46    Page: 7    Filed: 05/05/2021




 MARTIN   v. DHS                                             7



 housekeeping rule” that is not binding on the parties. Mul-
 ler v. Gov’t Printing Off., 809 F.3d 1375, 1382 (Fed. Cir.
 2016).
                               B
                               1
      To prove Charge 1 (conduct unbecoming a law enforce-
 ment officer), it sufficed for the Agency to prove the alleged
 misconduct, as long as the proof of the specification, given
 in narrative form, shows that the conduct adversely affects
 efficiency of the service. See Otero v. U.S. Postal Serv., 73
 M.S.P.R. 198, 202–03 (1997); see also Abruzzo v. Social Se-
 curity Admin., 489 F. App’x 449, 454 (Fed. Cir. 2012) (per
 curiam) (describing unbecoming conduct as “conduct that
 revealed a temperament that detracted from character or
 reputation” (internal quotation marks omitted)). If the
 Agency has alleged multiple specifications to support its
 charge, “‘proof of one or more, but not all, of the supporting
 specifications is sufficient to sustain the charge.’”
 Lachance v. Merit Sys. Prot. Bd., 147 F.3d 1367, 1371 (Fed.
 Cir. 1998) (quoting Burroughs v. Dep’t of the Army, 918
 F.2d 170, 172 (Fed. Cir. 1990)). The arbitrator reasonably
 found that the Agency proved Charge 1 upon finding that
 the Agency proved seven of the ten specifications support-
 ing it. 1
     Specification 1 alleged that Mr. Martin tried to engage
 in “police action” while accompanied by a minor, i.e., his 10-
 year-old son. S.A. 20. Mr. Martin, who does not dispute
 that his minor son was present for the interactions with
 Mr. Van-Zile on May 18, 2017, argues that he was not en-
 gaged in a “police action” then, because he equates “police
 action” with using “police power,” which he defines as


     1  The arbitrator determined that Specifications 2, 7,
 and 10 were either not proven or did not meet the standard
 of unbecoming conduct. See S.A. 23, 26–27, 29.
Case: 20-1810     Document: 46     Page: 8    Filed: 05/05/2021




 8                                              MARTIN   v. DHS



 exercising the “sovereign right of a government.” Martin
 Opening Br. at 10–11 (citing Police power, Black’s Law Dic-
 tionary (6th ed. 1990)). The arbitrator reasonably found
 that the Agency proved this specification: In his September
 2017 complaint to the Macomb County Sheriff’s Office, Mr.
 Martin stated that he was “attempting to take police ac-
 tion” against Mr. Van-Zile. S.A. 219 (emphasis added); see
 also S.A. 241 (Mr. Martin describing during his Agency in-
 terview the interaction with Mr. Van-Zile as a “traffic
 stop”). Substantial evidence, therefore, supports the arbi-
 trator’s finding that Mr. Martin attempted to engage in a
 police action while accompanied by a minor, which was
 “conduct unbecoming a law enforcement officer.” S.A. 23.
     Specifications 3, 4, 5, and 6 all involve Mr. Martin’s be-
 havior toward Mr. Van-Zile having the character of exer-
 cising official authority—namely, he grabbed Mr. Van-Zile
 (Specification 3), told him to “sit down and shut your car
 off” (Specification 4), instructed him to provide identifica-
 tion (Specification 5), and reached into the car from the
 driver’s side to turn the car off (Specification 6)—while Mr.
 Martin was not engaged in official Agency duties. S.A. 24–
 26. The arbitrator reasonably found that the Agency
 proved the allegation in each of these specifications. In do-
 ing so, the arbitrator found Mr. Martin’s testimony about
 what transpired to be less credible than Mr. Van-Zile’s
 written testimony. S.A. 21. This evaluation of witness
 credibility is entitled to great deference on appeal. 2 King




     2   Mr. Martin argues that the arbitrator’s credibility
 determination as to Mr. Van-Zile’s written testimony is not
 afforded any deference because Mr. Van-Zile did not testify
 in person. But the deference to credibility findings is not
 limited to live testimony. See Joseph v. Dep’t of Homeland
 Security, 497 F. App’x 26, 29 (Fed. Cir. 2012) (per curiam).
 The arbitrator also found Mr. Martin to be a less than
Case: 20-1810      Document: 46    Page: 9    Filed: 05/05/2021




 MARTIN   v. DHS                                            9



 v. Dep’t of Health & Hum. Servs., 133 F.3d 1450, 1453 (Fed.
 Cir. 1998).
     Substantial evidence supports the arbitrator’s finding
 as to these specifications. First, although Mr. Martin ar-
 gues that the record does not show that he “grabbed” Mr.
 Van-Zile, Mr. Martin admitted to the deputies, on May 18,
 2017, that he “grabbed” Mr. Van-Zile by the arm. S.A. 90.
 Next, it is undisputed that Mr. Martin instructed Mr. Van-
 Zile to sit in and shut off his car. S.A. 24. Mr. Martin ar-
 gues, however, that his actions were warranted because
 Mr. Van-Zile was allegedly impaired by alcohol at the time.
 But the arbitrator noted evidence from the police report
 that Mr. Van-Zile “did not show any indication of being in-
 toxicated.” S.A. 191; see also S.A. 124–25 (Mr. Van-Zile
 stating that he had “a few beers” during lunch, roughly
 seven hours before the incident). As for the next specifica-
 tion, Mr. Martin denies requesting identification from Mr.
 Van-Zile, but Mr. Martin admitted to the deputies that he
 requested Mr. Van-Zile’s identification. S.A. 90 (“Give me
 your ID.”). Finally, it is undisputed that Mr. Martin
 reached into Mr. Van-Zile’s car to turn the car off. See S.A.
 287, 345. Mr. Martin again argues that his actions were
 warranted, but this argument fails given the arbitrator’s
 finding that the evidence did not support Mr. Van-Zile’s al-
 leged intoxication. The arbitrator determined that Mr.
 Martin was not authorized to take any of these actions and
 exhibited “extremely poor judgment, especially for a law
 enforcement officer.” See S.A. 24–26. Substantial evi-
 dence, therefore, supports the arbitrator’s finding that Mr.
 Martin’s behavior toward Mr. Van-Zile was conduct unbe-
 coming a law enforcement officer.
    Specification 8 involves Mr. Martin’s interaction with
 Deputy Macioce, in which Mr. Martin suggested that he


 credible witness based on, among other things, his “several
 versions” of the events of May 18, 2017. S.A. 21.
Case: 20-1810    Document: 46      Page: 10    Filed: 05/05/2021




 10                                             MARTIN   v. DHS



 should have been given preferential treatment in a prior
 incident involving his stepdaughter, before body cameras
 were required. S.A. 27–28. Mr. Martin does not deny mak-
 ing the statements at issue, but he argues that his private
 conversation with Deputy Macioce cannot constitute ac-
 tionable misconduct. We have held that “off-duty conduct
 that is inconsistent with the agency’s mission and that un-
 dermines confidence in the employee can be sufficient to
 justify the employee’s removal.” Brown v. Dep’t of the
 Navy, 229 F.3d 1356, 1361 (Fed. Cir. 2000). Here, Field
 Office Director Adducci credibly testified that Mr. Martin’s
 comment to Deputy Macioce indicated that “if you’re not on
 a body camera, if you’re not being watched, it would be okay
 to break the rules.” S.A. 27–28; see also S.A. 49 (“[T]his
 was an exchange in which you chastised Deputy Macioce
 for not giving you preferential treatment, or discretion in
 your favor, because he could have done so without fear of
 repercussion since ‘there were no body cameras back
 then.’”). Therefore, substantial evidence supports the arbi-
 trator’s finding that Mr. Martin’s statements were unbe-
 coming a law enforcement officer.
      Specification 9 alleged that Mr. Martin refused to go
 back to his vehicle after being ordered to do so by one of the
 deputies approximately ten times. S.A. 28. The arbitra-
 tor’s finding that Mr. Martin failed to obey this request is
 supported by body-camera video. See S.A. 152–54. Mr.
 Martin argues that he could not have taken the request se-
 riously and, in any event, this incident was a wholly private
 conversation that cannot rise to actionable misconduct.
 The arbitrator found that the deputy’s request was reason-
 able given the circumstances, see S.A. 28–29, and, as stated
 above, off-duty conduct can warrant removal, see Brown,
 229 F.3d at 1361. Substantial evidence, therefore, sup-
 ports the arbitrator’s finding that Mr. Martin acted in a
 manner unbecoming a law enforcement officer.
Case: 20-1810      Document: 46   Page: 11    Filed: 05/05/2021




 MARTIN   v. DHS                                           11



                              2
     To prove the charge of unauthorized use of a govern-
 ment database (Charge 2), it sufficed for the Agency to
 prove that Mr. Martin used a government database, NCIC,
 without authorization. 3 See Sphatt v. Dep’t of Homeland
 Security, No. 2020-1451, 2021 WL 1291148, at *4 (Fed. Cir.
 Apr. 7, 2021); Hernandez v. Dep’t of Homeland Security,
 324 F. App’x 908, 910 (Fed. Cir. 2009) (per curiam); see also
 5 C.F.R. § 2635.704(a). The arbitrator reasonably found
 that the Agency so proved.
     Mr. Martin does not dispute that he logged into the
 NCIC database to search for records about Mr. Van-Zile;
 nor does he dispute that NCIC access is allowed only in
 connection with official duties. See S.A. 29. Instead, Mr.
 Martin argues that he was authorized to make the search
 because he reasonably believed Mr. Van-Zile may be the
 subject of a federal investigation for his alleged assault on
 Mr. Martin, a federal officer, after Mr. Martin was dragged
 by Mr. Van-Zile’s car; Mr. Martin notes that, at the time he
 made the search, he “could have reasonably believed that
 [Assistant U.S. Attorney] McDonald would be handling the
 case.” Martin Opening Br. at 19–20; see also S.A. 657–58
 (Mr. Martin stating during the hearing that he spoke with
 Mr. McDonald, who “said I need to do whatever I can to
 identify [Mr. Van-Zile] so that we know who he is”). This
 argument fails: The Agency presented substantial evidence
 that Mr. Martin lacked authorization to use the database
 as he did and did not have reason to believe, after his con-
 versation with Mr. McDonald, that any federal investiga-
 tion would be opened into Mr. Van-Zile. According to an
 affidavit from Mr. McDonald, when asked if Mr. Van-Zile


     3  The arbitrator found the first specification (that
 Mr. Martin used the NCIC database) to be proven but
 found the second specification (that Mr. Martin used the
 TECS database) to be duplicative of the first. S.A. 29–31.
Case: 20-1810    Document: 46     Page: 12    Filed: 05/05/2021




 12                                             MARTIN   v. DHS



 would be prosecuted, Mr. McDonald indicated to Mr. Mar-
 tin that he “do[es] not make decisions on whether the U.S.
 Attorney’s Office would accept a case for prosecution” and
 stated that he was “uncomfortable advising on a matter
 that [he] ha[d] not been assigned.” S.A. 236. Moreover,
 when Mr. Martin spoke with his supervisor that evening,
 Mr. Martin did not request, nor was he given, permission
 to investigate the matter using agency databases. See S.A.
 228–32.
     The arbitrator’s decision to uphold Charge 2, we con-
 clude, is supported by substantial evidence.
                              3
     As with Charge 2, to prove Charge 3 of unauthorized
 use of an agency resource, it sufficed for the Agency to
 prove that Mr. Martin used the resource, the CLEAR data-
 base, without authorization. See Hernandez, 324 F. App’x
 at 910; see also 5 C.F.R. § 2635.704(a).
     Mr. Martin does not dispute that he ran Mr. Van-Zile’s
 license plate through the CLEAR database on May 18,
 2017, but he again argues that he was told to obtain infor-
 mation about Mr. Van-Zile for purposes of a potential fed-
 eral prosecution. This argument fails for the reasons
 stated above. Mr. Martin also argues that he was given
 retroactive authorization to access the CLEAR database
 based on a May 19, 2017 email from an Assistant U.S. At-
 torney that told him to “prepare a detailed report of the in-
 cident on an official form.” Pet. Appx. 104–05. The
 arbitrator considered and denied this argument, noting
 that “a reasonable law enforcement officer would have
 sought specific authorization to use these privileged data-
 bases” and that the email post-dated Mr. Martin’s access-
 ing of the CLEAR database. S.A. 32 n.16.
    The arbitrator’s upholding of Charge 3, we conclude, is
 supported by substantial evidence.
Case: 20-1810      Document: 46     Page: 13    Filed: 05/05/2021




 MARTIN   v. DHS                                              13



                                4
     To sustain Charge 4 (lack of candor), it sufficed for the
 Agency to prove that Mr. Martin gave incorrect or incom-
 plete information and did so knowingly. Ludlum v. Dep’t
 of Justice, 278 F.3d 1280, 1284–85 (Fed. Cir. 2002). “Lack
 of candor” is “a broader and more flexible concept” than
 “falsification.” Id. at 1284. “Although lack of candor nec-
 essarily involves an element of deception, ‘intent to deceive’
 is not a separate element of that offense—as it is for ‘falsi-
 fication.’” Id. at 1284–85. The Agency alleged that Charge
 4 was supported by four specifications, of which the arbi-
 trator found Specifications 1, 3, and 4 to be proven, while
 finding Specification 2 to be duplicative of Specification 1.
 S.A. 32–36. Substantial evidence supports sustaining
 Charge 4.
      The first specification relates to Mr. Martin’s interview
 with the Agency’s Office of Professional Responsibility, in
 which he testified that he never grabbed Mr. Van-Zile. S.A.
 33–34; see also S.A. 246, 339. The arbitrator reasonably
 found that Mr. Martin was not candid in his interview
 when he stated only that he guided Mr. Van-Zile, despite
 telling Deputy Macioce on the evening of the incident that
 he “grabbed” Mr. Van-Zile. Compare S.A. 90 (“I grabbed
 him [Mr. Van-Zile] right by the arm and kind of, you know,
 a little come-along, you know, and I take him back to his
 car . . . .”), with, e.g., S.A. 246 (“I just kind of put my arms
 and -- and guide him. I never physically grabbed him. I
 never dragged him. I didn’t -- there was no force involved,
 it was, ‘Come on, let’s go to your car,’ and I put my arms
 out and just kind of start walking, kind of corralled him
 towards his car, you know?”), S.A. 339 (“I never grabbed
 him. . . . I don’t not recall ever grabbing ahold of him. The
 only thing I tried to grab -- I grabbed the steering wheel
 when I leaned in and I tried to grab the keys. If I -- if I
 touched him when he drove off, maybe. I don’t know. It
 wasn’t intentional. . . . I don’t recall ever putting my hands
 on him. I turned him around, said, ‘Let’s go. We need to
Case: 20-1810    Document: 46     Page: 14    Filed: 05/05/2021




 14                                             MARTIN   v. DHS



 go.’”). Although Mr. Martin argues on appeal that the ar-
 bitrator failed to distinguish between “touching,” which he
 claims he admitted to during the interview, and “grab-
 bing,” the arbitrator’s determination that Mr. Martin de-
 nied or gave incomplete answers in response to questions
 regarding his contact with Mr. Van-Zile—both touching
 and grabbing—is supported by substantial evidence. See
 S.A. 246, 339.
     Specifications 3 and 4 relate to Mr. Martin’s September
 2017 complaint with the Macomb County Sheriff’s Office,
 in which he claimed that he “ran the plate” of Mr. Van-
 Zile’s vehicle and spoke with Mr. Van-Zile’s spouse on
 May 18, 2017, as part of a “federal investigation that was
 underway.” S.A. 35–36 (internal quotation marks omit-
 ted); see also S.A. 219–22 (complaint). Mr. Martin argues
 that he did not knowingly mislead the Sheriff’s Office in
 his complaint because he reasonably believed at the time
 that he could pursue a federal investigation. This argu-
 ment fails for similar reasons stated above: Based on his
 conversations with his supervisor and Mr. McDonald, Mr.
 Martin did not have reason to believe that he had authori-
 zation to pursue a federal investigation into Mr. Van-Zile.
 Moreover, an “intent to deceive” is not required to support
 a charge of lack of candor. Ludlum, 278 F.3d at 1284–85.
    The arbitrator’s upholding of Charge 4, we conclude, is
 supported by substantial evidence.
                              C
     To sustain an adverse employment action based on im-
 proper conduct, an agency must establish not only that the
 charged conduct occurred, but also that it was sufficiently
 connected, i.e., establish a nexus, to the efficiency of the
 government service, and that the penalty imposed was rea-
 sonable. Hansen v. Dep’t of Homeland Security, 911 F.3d
 1362, 1366 (Fed. Cir. 2018). Mr. Martin challenges the
 finding of sufficient nexus to the efficiency of service, but
 he does not argue that removal was an unreasonable
Case: 20-1810      Document: 46     Page: 15   Filed: 05/05/2021




 MARTIN   v. DHS                                            15



 penalty. See Martin Opening Br. at 17–19; cf. DHS Re-
 sponse Br. at 28.
     The arbitrator found sufficient nexus to exist between
 the off-duty misconduct and the efficiency of the service.
 S.A. 18 n.14. This finding is supported by Field Officer Ad-
 ducci’s credible testimony that Mr. Martin’s actions, on and
 after May 18, 2017, resulted in his superiors losing trust in
 him to do his job as a law-enforcement officer. See S.A. 715
 (“Because of his lack of judgment, poor judgment he used
 in bringing his child into this dangerous situation, because
 he tried to curry favor from a law enforcement officer be-
 cause of his position as a law enforcement officer, because
 he lied to [the Office of Professional Responsibility], be-
 cause he lied to me, because he lied to the Macomb County
 Sheriff’s Department, because he thinks it’s okay to break
 the rules if you don’t have a body camera. He doesn’t have
 honesty. He doesn’t have integrity. I can’t trust him, and
 he can’t work for ICE.” (internal quotation marks omit-
 ted)); see also S.A. 44. The Board’s determination to credit
 that testimony supports the nexus finding. See Brown, 229
 F.3d at 1358–59 (“Absent a mistake of law by the Board in
 selecting the proper test for analyzing the nexus require-
 ment, which is not present here, we must uphold the
 Board’s nexus finding if it is supported by substantial evi-
 dence.”).
                              III
      For the foregoing reasons, we affirm the arbitrator’s de-
 cision.
                         AFFIRMED
                            COSTS
 The parties shall bear their own costs.